

 
THE P&F INDUSTRIES, INC.
EXECUTIVE 162(m) BONUS PLAN
 

1.  
PURPOSE

 
The purpose of this Plan is to attract, retain and motivate key executive
employees by providing cash performance awards to designated key executive
employees of the Company and its Subsidiaries. This Plan shall be effective upon
the approval of the Plan by the stockholders of the Company in accordance with
the laws of the State of Delaware.
 

2.  
DEFINITIONS

 
Unless the context otherwise requires, the follow terms shall have the meanings
set forth below:
 

(a)  
“Award” - shall mean the total Performance Award as determined under the Plan.

 

(b)  
“Board” - shall mean the Board of Directors of the Company.

 

(c)  
“Change in Control of the Company” - shall have the meaning set forth in Exhibit
A.

 

(d)  
“Code” - shall mean the Internal Revenue Code of 1986, as amended and any
successor thereto.

 

(e)  
“Code Section 162(m)” - shall mean the exception for performance-based
compensation under Section 162(m) of the Code or any successor section and the
Treasury regulations promulgated thereunder.

 

(f)  
“Company” - shall mean P&F Industries, Inc. and any successor by merger,
consolidation or otherwise.

 

(g)  
“Committee” - shall mean the Compensation Committee of the Board or such other
Committee of the Board that is appointed by the Board all of whose members shall
satisfy the requirements to be “outside directors,” as defined under Code
Section 162(m).

 

(h)  
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and
any successor thereto.

 

(i)  
“Individual Target Award” - shall mean the targeted performance award for a
Performance Period specified by the Committee as provided in Section 5 hereof.

 

(j)  
“Participant” - shall mean an employee of the Company or a Subsidiary selected,
in accordance with Section 4 hereof, to be eligible to receive an Award in
accordance with this Plan.

 

(k)  
“Performance Award” - shall mean the amount paid or payable under Section 6
hereof.

 

(l)  
“Performance Goal” - shall mean the objective performance goals, formulae or
standards that the Committee shall establish in accordance with Section 6.2
hereof.

 

(m)  
“Performance Period” - shall mean a period of one (1) year, fiscal or calendar,
or less, as determined by the Board.

 

(n)  
“Plan” - shall mean this P&F Industries, Inc. Executive 162(m) Bonus Plan.

 

(o)  
“Subsidiary” - shall mean, other than the Company, (i) any corporation in an
unbroken chain of corporations beginning with the Company which owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain; (ii) any
corporation or trade or business (including, without limitation, a partnership
or limited liability company) which is controlled fifty percent (50%) or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) by the Company or one of its Subsidiaries; or (iii) any other
entity in which the Company or any of its Subsidiaries has a material equity
interest and which is designated as a “Subsidiary” by resolution of the
Committee.

 

3.  
ADMINISTRATION AND INTERPRETATION OF THE PLAN

 
The Plan shall be administered by the Committee. The Committee shall have the
exclusive authority and responsibility to: (i) interpret the Plan; (ii) approve
the designation of eligible Participants; (iii) set the performance criteria for
Awards within the Plan guidelines; (iv) certify attainment of performance goals
and other material terms; (v) reduce Awards as provided herein; (vi) authorize
the payment of all benefits and expenses of the Plan as they become payable
under the Plan; (vii) adopt, amend and rescind rules and regulations relating to
the Plan; and (viii) make all other determinations and take all other actions
necessary or desirable for the Plan’s administration including, without
limitation, correcting any defect, supplying any omission or reconciling any
inconsistency in this Plan in the manner and to the extent it shall deem
necessary to carry this Plan into effect, but only to the extent any such action
would be permitted under Code Section 162(m).
 
Decisions of the Committee shall be made by a majority of its members. All
decisions of the Committee on any question concerning the selection of
Participants and the interpretation and administration of the Plan shall be
final, conclusive and binding upon all parties. The Committee may rely on
information, and consider recommendations, provided by the Board or the
executive officers of the Company. The Plan is intended to comply with Code
Section 162(m), and all provisions contained herein shall be limited, construed
and interpreted in a manner to comply therewith.
 
No member of the Committee shall be liable for any action, omission, or
determination relating to the Plan, and the Company shall indemnify and hold
harmless each member of the Committee and each other director or employee of the
Company or its affiliates to whom any duty or power relating to the
administration or interpretation of the Plan has been delegated against any cost
or expense (including counsel fees, which fees shall be paid as incurred) or
liability (including any sum paid in settlement of a claim with the approval of
the Committee) arising out of or in connection with any action, omission or
determination relating to the Plan, unless, in each case, such action, omission
or determination was taken or made by such member, director or employee in bad
faith and without reasonable belief that it was in the best interests of the
Company. The foregoing provisions are in addition to and shall not be deemed to
limit or modify, any exculpatory rights or rights to indemnification or the
advancement of expenses that any such persons may now or hereafter have, whether
under the Company’s Amended By-laws, the General Corporation Law of the State of
Delaware or otherwise.
1

--------------------------------------------------------------------------------



4.  
ELIGIBILITY AND PARTICIPATION

 

(a)  
For each Performance Period, the Committee shall select the employees of the
Company and its Subsidiaries who are to participate in the Plan from among the
executive employees of the Company and its Subsidiaries.

 

(b)  
No person shall be entitled to any Award under this Plan for any Performance
Period unless he or she is so designated as a Participant for that Performance
Period. The Committee may add to or delete individuals from the list of
designated Participants at any time and from time to time, in its sole
discretion, subject to any limitations required to comply with Code Section
162(m).

 

5.  
INDIVIDUAL TARGET AWARD

 
For each Participant for each Performance Period, the Committee may specify a
targeted performance award, which shall be referred to herein as an Individual
Target Award. The Individual Target Award may be expressed, at the Committee’s
discretion, as a fixed dollar amount, a percentage of base pay or total pay
(excluding payments made under this Plan), or an amount determined pursuant to
an objective formula or standard. Establishment of an Individual Target Award
for an employee for a Performance Period shall not imply or require that the
same level or any Individual Target Award be set for any subsequent Performance
Period. At the time the Performance Goals are established (as provided in
Section 6.2 below), the Committee shall prescribe a formula to determine the
percentages (which, subject to Section 6.5 hereof, may be greater than
one-hundred percent (100%)) of the Individual Target Award which may be payable
based upon the degree of attainment of the Performance Goals during the
Performance Period. Notwithstanding anything else herein, unless otherwise
specified by the Committee with respect to an Individual Target Award, the
Committee may, in its sole discretion, elect to pay a Participant an amount that
is less than the Participant’s Individual Target Award (or attained percentage
thereof) regardless of the degree of attainment of the Performance Goals;
provided that no such discretion to reduce an Award earned based on achievement
of the applicable Performance Goals shall be permitted for the Performance
Period in which a Change in Control of the Company occurs, or during such
Performance Period with regard to the prior Performance Period if the Awards for
the prior Performance Period have not been made by the time of the Change in
Control of the Company, with regard to individuals who were Participants at the
time of the Change in Control of the Company.
 

6.  
PERFORMANCE AWARD PROGRAM

 
6.1  Performance Awards. Subject to Section 7 herein, each Participant is
eligible to receive up to the achieved percentage of their Individual Target
Award for such Performance Period (or, subject to the last sentence of Section
5, such lesser amount as determined by the Committee in its sole discretion)
based upon the attainment of the objective Performance Goals established
pursuant to Section 6.2 and the formula established pursuant to Section 5.
Except as specifically provided in Section 7, no Performance Award shall be made
to a Participant for a Performance Period unless the minimum Performance Goals
for such Performance Period are attained.
 
6.2  Performance Goals. The Committee shall establish the objective performance
goals, formulae or standards and the Individual Target Award (if any) applicable
to each Participant or class of Participants for a Performance Period in writing
prior to the beginning of such Performance Period or at such later date as
permitted under Code Section 162(m) and while the outcome of the Performance
Goals are substantially uncertain. Such Performance Goals may incorporate, if
and only to the extent permitted under Code Section 162(m), provisions for
disregarding (or adjusting for) changes in accounting methods, corporate
transactions (including, without limitation, dispositions and acquisitions) and
other similar type events or circumstances. To the extent any such provision
would create impermissible discretion under Code Section 162(m) or otherwise
violate Code Section 162(m), such provision shall be of no force or effect.
These Performance Goals shall be based on one or more of the following criteria
with regard to the Company (or a Subsidiary, division, other operational unit or
administrative department of the Company): (i) the attainment of certain target
levels of, or a specified increase in, enterprise value or value creation
targets; (ii) the attainment of certain target levels of, or a percentage
increase in after-tax or pre-tax profits, including without limitation that
attributable to continuing and/or other operations; (iii) the attainment of
certain target levels of, or a specified increase in, operational cash flow;
(iv) the attainment of a certain level of reduction of, or other specified
objectives with regard to limiting the level of increase in all or a portion of,
the Company’s bank debt or other long-term or short-term public or private debt
or other similar financial obligations of the Company, which may be calculated
net of cash balances and/or other offsets and adjustments as may be established
by the Committee; (v) the attainment of certain target levels of, or a specified
percentage increase in, earnings per share or earnings per share from continuing
operations; (vi) the attainment of certain target levels of, or a specified
percentage increase in, net sales, revenues, net income or earnings before
income tax or other exclusions; (vii) the attainment of certain target levels
of, or a specified increase in, return on capital employed (including, without
limitation, return on invested capital or return on committed capital);
(viii) the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax return on stockholder equity; (ix) the attainment of
certain target levels of, or a percentage increase in, market share; (x) the
attainment of certain target levels of, or a percentage increase in, the fair
market value of the shares of the Company’s common stock; (xi) the growth in the
value of an investment in the Company’s common stock assuming the reinvestment
of dividends; (xii)  the attainment of a certain level of, reduction of, or
other specified objectives with regard to limiting the level of or increase in,
all or a portion of controllable expenses or costs or other expenses or costs;
or (xiii) the attainment of certain target levels of, or a specified increase
in, economic value added targets based on a cash flow return on investment
formula.
 
In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or Subsidiary, division, other operational unit or
administrative department of the Company) performance under one or more of the
measures described above relative to the performance of other corporations. To
the extent permitted under Code Section 162(m), but only to the extent permitted
under Code Section 162(m) (including, without limitation, compliance with any
requirements for stockholder approval), the Committee may: (i) designate
additional business criteria on which the Performance Goals may be based or
(ii) adjust, modify or amend the aforementioned business criteria.
 
6.3  Except as otherwise provided herein, the measures used in Performance Goals
set under the Plan shall be determined in accordance with generally accepted
accounting principles (“GAAP”) and in a manner consistent with the methods used
in the Company’s regular reports on Forms 10-K and 10-Q.
 
6.4  To the extent any objective Performance Goals are expressed using any
measures that require deviations from GAAP, such deviations shall be at the
discretion of the Committee as exercised at the time the Performance Goals are
set.
 
6.5   Maximum Performance Award. The maximum Performance Award payable to a
Participant for any Performance Period is $2,750,000.
 
6.6  Payment Date; Committee Certification. Performance Awards will be paid as
soon as administratively feasible in the fiscal year after the fiscal year in
which the Performance Period in which they are earned is completed, but not
before the Committee certifies in writing that the Performance Goals specified
pursuant to Section 6.2 (except to the extent permitted under Code Section
162(m) and provided in Section 7 with regard to death, disability or Change in
Control of the Company or certain other termination situations) were, in fact,
satisfied, except as may otherwise be agreed by a Participant and the Company in
a written agreement executed prior to the beginning of the Performance Period to
which the Performance Award relates in accordance with any deferred compensation
program, if any, in effect applicable to such Participant. The Committee shall
use its best efforts to make a determination with regard to satisfaction of the
Performance Goals within two and one-half (2½) months after the end of each
Performance Period. Any Performance Award deferred by a Participant shall not
increase (between the date on which the Performance Award is credited to any
deferred compensation program applicable to such Participant and the payment
date) by an amount that would result in such deferral being deemed as an
“increase in the amount of compensation” under Code Section 162(m). The
Participant shall have no right to receive payment of any deferred amount until
he or she has a right to receive such amount under the terms of the applicable
deferred compensation program. To the extent applicable, any deferral under this
section is intended to comply with the applicable requirements of Code Section
409A (and the regulations thereunder) and shall be limited, construed and
interpreted in a manner so as to comply therewith.
 

7.  
EMPLOYMENT ON AWARD DATE GENERALLY REQUIRED FOR AWARD

 
No Award shall be made to any Participant who is not an active employee of the
Company or one of its Subsidiaries or affiliates on the date Awards for the
Performance Period are generally paid to Participants; provided, however, that
the Committee, in its sole and absolute discretion, may make Awards to
Participants for a Performance Period in circumstances that the Committee deems
appropriate including, but not limited to, a Participant’s death, disability,
retirement or other termination of employment during such Performance Period and
the Committee shall be required to make at least a pro-rata Award through the
date of a Change in Control of the Company to each Participant who is a
Participant at the time of such Change in Control of the Company. All such
Awards shall be based on achievement of the Performance Goals for the
Performance Period, except that, to the extent permitted under Code Section
162(m), in the case of death, disability or Change in Control of the Company
during the Performance Period (or such other termination situations as permitted
under Code Section 162(m)) an amount equal to or less than the Individual Target
Awards may be made by the Committee either during or after the Performance
Period without regard to actual achievement of the Performance Goals.
Furthermore, upon a Change in Control of the Company the Committee may, in its
sole discretion but only to the extent permitted under Code Section 162(m), make
an award (payable immediately) equal to a pro-rata portion (through the date of
the Change in Control of the Company) of the Individual Target Award payable
upon achieving, but not surpassing, the Performance Goals for the relevant
Performance Period. Any such immediate pro-rata payment shall reduce any other
Award made for such Performance Period under this Plan by the amount of the
pro-rata payment.
2

--------------------------------------------------------------------------------

 

8.  
NON-ASSIGNABILITY

 
No Award under this Plan nor any right or benefit under this Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance,
garnishment, execution or levy of any kind or charge, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber and to the extent permitted
by applicable law, charge, garnish, execute upon or levy upon the same shall be
void and shall not be recognized or given effect by the Company.
 

9.  
NO RIGHT TO EMPLOYMENT

 
Nothing in the Plan or in any notice of award pursuant to the Plan shall confer
upon any person the right to continue in the employment of the Company or one of
its Subsidiaries or affiliates nor affect the right of the Company or any of its
Subsidiaries or affiliates to terminate the employment of any Participant.
 

10.  
AMENDMENT OR TERMINATION

 
The Board (or a duly authorized committee thereof) may, in its sole and absolute
discretion, amend, suspend or terminate the Plan or adopt a new plan in place of
this Plan at any time; provided, that no such amendment shall, without the prior
approval of the stockholders of the Company entitled to vote thereon in
accordance with the laws of the State of Delaware to the extent required under
Code Section 162(m): (i) materially alter the Performance Goals as set forth in
Section 6.2; (ii) increase the maximum amount set forth in Section 6.5;
(iii) change the class of eligible employees set forth in Section 4(a); or
(iv) implement any change to a provision of the Plan requiring stockholder
approval in order for the Plan to continue to comply with the requirements of
Code Section 162(m). Furthermore, no amendment, suspension or termination shall,
without the consent of the Participant, alter or impair a Participant’s right to
receive payment of an Award for a Performance Period otherwise payable
hereunder. In addition, no Award shall be granted based on the Performance Goals
established on or after the first stockholder meeting that occurs in the fifth
year following the year in which the stockholders previously approved the
Performance Goals, unless the stockholders reapprove the Performance Goals on or
before such stockholder meeting. Notwithstanding anything herein to the
contrary, any provision in this Plan that is inconsistent with Code Section 409A
shall be deemed to be amended to comply with Code Section 409A and to the extent
such provision cannot be amended to comply therewith, such provision shall be
null and void. The Board (or a duly authorized committee thereof) may at any
time and from time to time amend, in whole or in part, any or all of the
provisions of this Plan to comply with Code Section 409A and the regulations
thereunder or any other applicable law without Participant consent.
 

11.  
SEVERABILITY

 
In the event that any one or more of the provisions contained in the Plan shall,
for any reason, be held to be invalid, illegal or unenforceable, in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of the Plan and the Plan shall be construed as if such invalid,
illegal or unenforceable provisions had never been contained therein.
 

12.  
WITHHOLDING

 
The Company shall have the right to make such provisions as it deems necessary
or appropriate to satisfy any obligations it may have to withhold federal, state
or local income or other taxes incurred by reason of payments pursuant to the
Plan.
 

13.  
GOVERNING LAW

 
This Plan and any amendments thereto shall be construed, administered, and
governed in all respects in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable principles
of conflict of laws).
3

--------------------------------------------------------------------------------

Exhibit A
 
A Change in Control of the Company shall, unless the Board otherwise directs by
resolution adopted prior thereto or, in the case of a particular Award, the
applicable award agreement states otherwise, be deemed to occur if:



i.  
any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) other than a Founder (as defined below) is or becomes the
beneficial owner (as that term is used in Section 13(d) of the Exchange Act),
directly or indirectly, of 50% or more of either the outstanding shares of the
Company’s Class A common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally;

 

ii.  
during any period of two (2) consecutive years, individuals who constitute the
Board at the beginning of such period cease for any reason to constitute at
least a majority thereof, unless the election or the nomination for election by
the Company’s stockholders of each new director was approved by a vote of at
least three-quarters of the directors then still in office who were directors at
the beginning of the period; or

 

iii.  
the Company undergoes a liquidation or dissolution or a sale of all or
substantially all of its assets. No merger, consolidation or corporate
reorganization in which the owners of the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally prior to said
combination, own 50% or more of the resulting entity’s outstanding voting
securities shall, by itself, be considered a Change in Control of the Company;

 
As used herein, “Founder” means Richard A. Horowitz and any of his affiliates.
 
 
4